Citation Nr: 0808160	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH) due to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an initial rating greater than 30 percent 
for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from December 1957 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issues of service connection for hypertension and hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  BPH was first manifested many years after service and is 
not linked to service, to include exposure to herbicides.

2.  Osteoarthritis was first manifested many years after 
service and is not linked to service.

3.  The competent evidence, overall, demonstrates that the 
veteran's PTSD is manifested by mild to moderate occupational 
and social impairment with symptoms of weekly panic attacks, 
sleep disturbance, impaired mood, anger outbursts, 
exaggerated startle response and reliving of war events.


CONCLUSIONS OF LAW

1.  BPH was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Osteoarthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for an initial disability rating greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Osteoarthritis may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
from discharge from service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. § 1112, 1113, 1131, 1137; 
38 C.F.R. § 3.309(a).

BPH is not listed as a disease that may be presumptively 
service connected for veterans exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e).  Furthermore, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 57586-57589 (1996). 

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 
Benign prostatic hypertrophy

The veteran claims that his BPH results from his in-service 
exposure to herbicides.  As a result of his service in the 
Republic of the Vietnam during the Vietnam War, he is 
presumed to have been exposed a herbicide agent.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(a)(6).  

As stated above, the veteran is not entitled to service 
connection for BPH on a presumptive basis under 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  The Secretary's 
determination that there is no positive association between 
exposure to herbicides and BPH provides some limited 
probative evidence against this claim.  See 59 Fed. Reg. 341-
346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

With consideration of the veteran's claim on a direct basis, 
the Board notes that the veteran's service medical records 
are negative for treatment or diagnosis of BPH.  His 
separation examination, dated December 1976, indicated a 
normal clinical evaluation of his genitourinary (G-U) system.  
This is probative evidence against this claim.

The post-service medical records first document prostate 
abnormalities in November 2002, which is more than 25 years 
after his discharge from service.  At this time, the veteran 
reported only a 3-month history of a weak stream and post-
voiding residual (PVR) feeling with occasional intermittency 
and straining.  Later records confirm a diagnosis of BPH.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  This is 
highly probative evidence against a finding of continuity of 
symptomatology since service, clearly indicating a disorder 
that began years after service.

More importantly, there is no competent medical evidence of 
record suggesting that the veteran's BPH first manifested in 
service and/or is causally related to event(s) in service, to 
include his herbicide exposure.  In addition to the medical 
evidence, the Board has considered the veteran's own lay 
statements.  Notably, the veteran reports an inability to 
remember when he was first treated for BPH.  See VA Form 21-
4138 received January 2006.  As a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, such as the etiology of BPH to his herbicide 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Thus, the veteran's personal opinion is not a sufficient 
basis for awarding service connection

Based on the above, the Board finds that the veteran's BPH 
was first manifested many years after service and has not 
been medically linked to service, to include exposure to 
herbicides.  The Board finds that the service and post-
service treatment records provide evidence against this 
claim, outweighing the veteran's lay statements, which are 
found to be of limited probative value for the reasons cited 
above. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

Osteoarthritis

The veteran claims to manifest osteoarthritis which had its 
onset in service.  An August 2005 private clinical record 
reflects a diagnosis of osteoarthritis.  There are, however, 
no x-ray examination findings confirming the diagnosis.  In 
any event, for purposes of this decision, the Board will 
assume that the first Caluza factor of a current disability 
has been met.

The veteran's service medical records are negative for 
treatment or diagnosis of osteoarthritis.  His separation 
examination, dated December 1976, indicated a normal clinical 
evaluation of his musculoskeletal system.  This is probative 
evidence against this claim.

The post-service diagnosis of osteoarthritis is more than 27 
years after the veteran's discharge from service.  As noted 
above, this lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3rd at 
1333.  The veteran himself has not described continuity of 
symptomatology since service.  Overall, this is highly 
probative evidence against this claim.

The post-service medical records do not include any competent 
evidence suggesting that the veteran's osteoarthritis first 
manifested in service and/or is causally related to event(s) 
in service.  The veteran's personal opinion that his 
osteoarthritis is due to vigorous training exercises during 
service is not a sufficient basis for awarding service 
connection as he is not competent to speak to issues of 
medical diagnosis and fact.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-95.

Again, the Board finds that the service and post-service 
treatment records, indicating a problem that began decades 
after service, outweigh the veteran's contentions. 

Based on the above, the Board finds that the veteran's 
osteoarthritis was first manifested many years after service 
and has not been medically linked to service.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

PTSD

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. § 
4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's disability is currently evaluated under DC 
9411, which pertains to PTSD.  Under DC 9411, a 30 percent 
rating contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  See 38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Court has held that global assessment of functioning 
(GAF) scores is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th Ed.) (DSM-IV), p. 32).  GAF scores ranging 
from 61-70 reflect "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  
GAF scores ranging from 71 to 80 reflect "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.   The schedule employs nomenclature based upon 
the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 
4.130.

The medical evidence, overall, based on a review of the post-
service treatment records, demonstrates that the veteran's 
PTSD symptomatology results in mild to moderate occupational 
and social impairment due to symptoms such as weekly panic 
attacks, sleep disturbance, impaired mood, anger outbursts, 
exaggerated startle response and reliving of war events.

On appeal, the veteran reports that his PTSD is manifested by 
weekly panic attacks, difficulty understanding simple 
commands, impairment of short and long term memory, impaired 
judgment and mood disturbance that interferes with his 
ability to maintain work and social relationships.

The medical evidence includes a private psychiatry report 
covering the time period from March to August 2005.  This 
evidence reports the veteran's symptoms of distressing 
recollection, nightmares and dreams of war events, intense 
psychological distress, irritable mood, sleep disturbance, 
and exaggerated startle response upon awakening from 
nightmares.  He was noted to have a depressed affect with 
crying spells towards the later part of the interviews.  His 
working status was retired.  

Importantly, the reports noted that he had no active 
delusional thoughts, his intellectual functioning was 
adequate, his memory was fair, and he was well oriented to 
time, place and person.  His symptoms were gradually 
improving with his treatment regimen of outpatient 
consultations and prescription medication, providing evidence 
against this claim.

At the VA examination in February 2006, the veteran endorsed 
current symptoms of recurrent distressing dreams of combat 
events with a feeling of reliving those episodes, sleep 
difficulty, irritability or outbursts of anger, concentration 
difficulty, hypervigilance and exaggerated startle response.  
He denied suicide attempts, homicidal thoughts, 
assaultiveness and substance abuse.  He was currently 
retired.  He described good family and social relationships.  
His leisure involved watching movies, listening to the radio 
and helping with household chores.  He described that his 
PTSD medications of Seroquel and Xanor provided "good" 
effectiveness of treatment.  The examiner commented that the 
veteran's symptoms did not cause clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning, and that the veteran had a 
very good psychosocial functional status.

On mental status examination, the veteran presented as clean, 
neatly groomed and casually dressed.  He rarely looked at the 
examiner.  His speech was spontaneous, clear and coherent.  
His attitude towards the examiner was described as 
manipulative, contemptuous, irritable, guarded and sarcastic.  
He demonstrated normal affect and anxious mood.  His 
attention, orientation and judgment were intact.  His thought 
processes were logical, goal directed, relevant and coherent.  
His thought content was unremarkable.  He had no delusions 
and did not demonstrate inappropriate, obsessive or 
ritualistic behavior.  He had insight that he had a problem.  
His sleep impairment was evaluated as moderate in degree and 
not interfering with daily activity.  His impulse control was 
good with no episodes of violence, although he was verbally 
impulsive when angry.  He described panic attacks occurring 
three times per week, lasting a few minutes in duration, that 
were easily alleviated with Xanor.  He was able to maintain 
minimum personal hygiene, and had no problems with activities 
of daily living.  His remote, recent and immediate memory was 
normal.  Psychological testing resulted in an impression of 
marked features of anxiety and depression with low average 
intellectual functioning.  

The examiner diagnosed PTSD and assigned a GAF score of 70.  
The examiner described that the veteran was doing well having 
a good interpersonal relationship with his spouse and 
children.  He was having regular anxiety reactions and 
depressive episodes directly affecting his 
social/interpersonal relationships and leisure pursuits.  His 
PTSD was in its mild chronic state which rendered him prone 
to irritability, anger outburst and exaggerated startle 
response which in a way directly affected his functional 
state and quality of life.

Overall, the Board finds that this report provides highly 
probative evidence against this claim, clearly indicating a 
"mild" chronic state.  

The veteran's symptoms listed as an example in the criteria 
for a 50 percent rating includes some disturbances of mood 
and affect with panic attacks more than once a week.  
Notably, his panic attacks are brief in duration and easily 
relieved with medication.  His symptoms of sleep disturbance 
and anxiety support his 30 percent rating under DC 9411.  The 
remaining symptoms listed in the criteria for a 50 percent 
rating have not been demonstrated, namely significant 
impairment of speech, memory, ability to understand complex 
commands, judgment and abstract thinking.  

Determining the veteran's level of impairment is not 
restricted to the symptoms provided in DC 9411, but includes 
all of the PTSD symptoms that affect his level of social and 
occupational impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Overall, however, the veteran has 
demonstrated an ability to maintain good relationships with 
his family and friends.  He reports that his PTSD 
symptomatology does not interfere with his activities of 
daily living and he is retired and is not actively seeking 
employment.  The February 2006 VA examiner assessed the 
veteran's overall impairment of psychological, social, and 
occupational functioning as mild in degree.  His GAF score of 
70 is entirely consistent with the clinical picture of record 
which shows no more than moderate difficulty in social, and 
occupational functioning.  The veteran, at no time during 
this appeal, has manifested PTSD symptoms productive of more 
than mild to moderate occupational and social impairment.

In short, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
PTSD.  In so deciding, the Board has considered the veteran 
competent to describe his PTSD symptomatology and its 
perceived affects on his ability to function.  The medical 
evidence of record, however, holds more probative value to 
the medical question as to the overall effects his PTSD has 
on his social and occupational functioning.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
veteran is retired and does not appear to be actively seeking 
employment.  The Board finds no evidence that the veteran's 
PTSD disability markedly interferes with his ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the veteran is not adequately compensated for his 
disability by the regular rating schedule. VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to also notify 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

With respect to the PTSD claim, the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

With respect to the service connection claims, the VCAA duty 
to notify was substantially satisfied by way of a letter sent 
to the veteran in April 2005.  This letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to these claimed conditions.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all documents 
identified by the veteran as relevant to his claims on 
appeal.  With respect to the PTSD claim, the veteran was 
afforded a VA medical examination in February 2006.  

With respect to the service connection claims, the 
preponderance of the evidence is against a finding of 
persistent or recurrent symptoms of disability since service, 
and there is no competent evidence suggesting (or indicating) 
a possible association between his BPH and osteoarthritis and 
events in service.  As such, VA has no duty to provide 
medical examination or obtain medical opinion on these 
claims.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).

The Board finds that the service and post-service treatment 
records provide evidence against both claims, clearly 
indicating disorders that began well after service with no 
connection to service, providing no basis for VA examinations 
to be obtained in this case.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Based on the above, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for BPH is denied.

Service connection for osteoarthritis is denied.

An initial rating greater than 30 percent for PTSD is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims of entitlement to 
service connection for bilateral hearing loss and 
hypertension.

The veteran claims that he developed bilateral hearing loss 
as a result of noise exposure in service.  His service 
personnel records show that he was awarded the Combat Action 
Ribbon, thereby indicating that the veteran may have been 
exposed to acoustic trauma in service.  His service medical 
records, unfortunately, measured his hearing acuity by 
whispered voice test upon his entrance and separation from 
service.  A private audiology examination in June 2005 
indicated an impression of bilateral mild hearing loss with 
severe dip at the high frequencies.

The Board points out that the absence of evidence of a 
hearing loss disability in service is not fatal to the 
veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Unfortunately, the veteran has not been afforded a VA 
examination to determine whether he even has a current 
hearing loss disability for VA purposes.  However, the Board 
must consider the veteran's own lay statements that he has 
experienced decreased hearing acuity since service.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

In light of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the veteran should be afforded a VA audiological evaluation 
to determine whether it is at least as likely as not that he 
has a current hearing loss disability as a result of acoustic 
trauma in service.  See 38 U.S.C.A. § 5103A(d) (In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

With respect to hypertension, the veteran was first diagnosed 
with stage I hypertension in February 2005.  A later medical 
record indicated that the veteran was known to be 
hypertensive for approximately 40 years.  The veteran's 
service medical records do not reflect treatment for, or 
diagnosis of, hypertension.  However, his December 1976 
retirement examination did record a blood pressure reading of 
120/96 which appears to have been highlighted by the 
examiner.

A single instance of an elevated blood pressure reading is 
insufficient to establish a diagnosis of hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 (2004) 
(hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.)  However, given 
the peculiar facts of this case, the Board finds that medical 
opinion is also necessary to decide the hypertension claim 
and it "indicates" a possible problem associated with 
service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him to 
identify all providers of treatment for hearing 
loss and hypertension.  In particular, request him 
to submit any evidence in his possession that 
corroborates his reported 40 year history of 
hypertensive treatment, to include any 
prescription records dating to his separation from 
service.  The RO should also provide the veteran 
notice of the criteria for establishing a 
disability rating and effective date of award, 
should service connection be granted, consistent 
with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
audiological examination to determine whether he 
has bilateral hearing loss as a result of service.  
The examiner should review the claims folder and 
record the veteran's history of noise exposure 
both during and after service.  Assuming noise 
exposure during service, following an audiological 
evaluation and a review of the record, the 
examiner should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current hearing 
loss disability is related to noise exposure 
during the veteran's period of service from 
December 1957 to January 1977.  A complete 
rationale for any opinion expressed must be 
provided.

The term "as likely as not" does not mean within 
the realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  If the 
examiner is unable to offer the requested opinion 
without resort to speculation, the report should 
so state.  Any opinion provided should include an 
explanation.

3.  The veteran should also be afforded 
appropriate VA examination to determine to 
determine the onset of his hypertension.  The 
examiner should review the claims folder and 
record the veteran's history of hypertension 
treatment after service.  Following interview of 
the veteran and review of the record, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (50 percent probability or 
greater) that the veteran's hypertension first 
manifested in service and/or is causally related 
to event(s) in service?  In providing opinion, the 
examiner is asked (but not required to) discuss 
the significance of the blood pressure reading of 
120/96 recorded on the December 1976 retirement 
examination.  A complete rationale for any opinion 
expressed must be provided. 

The term "as likely as not" does not mean within 
the realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  If the 
examiner is unable to offer the requested opinion 
without resort to speculation, the report should 
so state.  Any opinion provided should include an 
explanation.

4.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If either benefit sought is not granted, the 
veteran and his representative should be furnished 
a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


